FILED
                           NOT FOR PUBLICATION                               JAN 18 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10056

              Plaintiff - Appellee,              D.C. No. 2:05-cr-00087-PMP-
                                                 LRL-2
  v.

GUIDO BRAVATTI,                                  MEMORANDUM *

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                      Argued and Submitted January 10, 2011
                            San Francisco, California

Before: HUG, SCHROEDER, and RAWLINSON, Circuit Judges.

       Guido Bravatti (“defendant”) was convicted by a jury of one count of

conspiracy to distribute five grams or more of methamphetamine in violation of 21

U.S.C. § 841(a)(1) and § 846 and one count of distribution of five grams or more

of methamphetamine in violation of 21 U.S.C. § 841(a). He appeals arguing that



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
the district court erred in admitting the methamphetamine and an analysis of it and

that he was entrapped by the authorities. We have jurisdiction under 28 U.S.C. §

1291. We review the admission of evidence for abuse of discretion. United States

v. Alvarez, 358 F.3d 1194, 1205 (9th Cir. 2004). We review de novo an alleged

violation of the Confrontation Clause. United States v. Norwood, 603 F.3d 1063,

1067 (9th Cir. 2010). We affirm.

      The district court did not abuse its discretion in determining that the

methamphetamine was authenticated because there was a reasonable probability

based on the testimony of three witnesses that the methamphetamine had not been

materially altered. See Gallego v. United States, 276 F.2d 914, 917 (9th Cir.

1960). Because the chain of custody was established by live testimony and not

out-of-court statements, defendant fails to show a Confrontation Clause violation.

      Defendant fails to show that no reasonable jury could conclude that the

government disproved the elements of the entrapment defense. Because there is no

evidence that Stephen Corso induced defendant to sell narcotics or that defendant

was reluctant to sell narcotics, a reasonable jury could find that the government

disproved the entrapment defense. See United States v. Skarie, 971 F.2d 317, 320

(9th Cir. 1992); United States v. Simas, 937 F.2d 459, 462 (9th Cir. 1991).

      AFFIRMED.


                                          2